Citation Nr: 9919724	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  97-03 805A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a temporary total evaluation, pursuant to 38 
C.F.R. § 4.30 (1998), for a period of convalescence following 
left inguinal hernia repair.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from July 1971 to November 
1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1996 rating decision from the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied entitlement to a total evaluation 
because of treatment for a service-connected condition under 
38 C.F.R. § 4.30.  In November 1996, the veteran's claims 
file was transferred to the San Diego, California, RO, and 
then to the Los Angeles, California, RO, for further 
adjudication.  


FINDING OF FACT

The veteran's left inguinal hernia repair in February 1996 
did not require at least one month of convalescence or cause 
severe postoperative residuals.  


CONCLUSION OF LAW

A temporary total evaluation for a period of convalescence 
following left inguinal hernia repair on February 23, 1996, 
pursuant to 38 C.F.R. § 4.30, is not warranted.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 4.30 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

By rating decision in March 1977, the RO granted service 
connection for status post left inguinal herniorrhaphy with a 
noncompensable evaluation, effective from November 8, 1975.  

By a statement, receive in March 1996, the veteran indicated 
that he had surgery performed on February 23, 1996, for his 
left inguinal hernia and requested consideration of a claim 
for paragraph 30 benefits.  

A private treatment record, dated on January 19, 1996, 
indicated that the veteran had a symptomatic recurrent left 
inguinal hernia.  A plan of elective repair, ambulatory 
outpatient surgery was indicated.  The record contains a 
certification of injury/illness from the veteran's private 
treating physician, indicating that he was unable to return 
to work due to injury/illness from February 23, 1996, through 
March 10, 1996, but was advised to return to work on March 
11, 1996.  A progress note, dated on March 7, 1996 indicated 
that the veteran was progressing nicely since the recent 
repair of a recurrent left inguinal hernia.  The physician 
stated a plan of return to all activities at three weeks 
post-operative.  

In his VA Form 9, substantive appeal, dated in January 1997, 
the veteran stated that, although he returned to work on 
March 10, 1996, he was given oral instructions not to return 
to normal physical activity until April 1, 1996.  The veteran 
stated that, during the first week after return to work, he 
was unable to stay more than four hours due to discomfort.  


II. Analysis

Pursuant to 38 C.F.R. § 4.30(a), temporary total ratings may 
be assigned, if treatment of a service-connected disability 
resulted in at least one of the following:  surgery requiring 
at least one month of convalescence, immobilization by cast 
(without surgery) of at least one major joint, or surgery 
with severe postoperative residuals.  Examples of severe 
postoperative residuals include:  incompletely healed 
surgical wounds, therapeutic immobilization of one major 
joint or more, application of a body cast, necessity for 
house confinement, or necessity for continued use of a 
wheelchair or crutches.  38 C.F.R. § 4.30(a)(2) (1998).

The veteran underwent surgery for his service-connected 
recurrent left inguinal hernia on February 23, 1996.  The 
record indicates that the veteran was able to return to work 
on March 11, 1996, less than one month after surgery.  The 
veteran contends that he was given oral instruction not to 
return to normal physical activity until April 1, 1996.  
However, the veteran's physician indicated on March 7, 1996, 
that the veteran was expected to return to all activities 
three weeks after the operation.  The veteran further states 
that he was unable to return to full workdays for one week 
after return to work on March 10, 1996.  The Board notes that 
even with the additional seven days, the veteran's 
convalescent period was not at least one month.  The evidence 
preponderates against a finding that the veteran's left 
inguinal hernia repair required at least one month of 
convalescence.  The record does not indicate any severe 
postoperative residuals similar to those listed in the 
regulation.  


ORDER

Entitlement to a temporary total evaluation for a 
convalescent period following left inguinal hernia repair is 
denied.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

